                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

STAROSTKA GROUP UNLIMITED,                    )
INC., a Nebraska corporation, United          )
States of America for the use and             )
benefit of,                                   )
                                              )
                      Plaintiff,              )                    4:18CV3004
                                              )
              v.                              )
                                              )
THE HANOVER INSURANCE                         )                      ORDER
COMPANY,                                      )
                                              )
                      Defendant.              )
                                              )

      The court has been advised that the parties in the above-captioned matter have
reached a settlement of their claims. Accordingly,

       IT IS ORDERED that:

        (1)    Within thirty (30) calendar days of the date of this order, the parties shall file
a joint stipulation for dismissal (or other dispositive stipulation) with the clerk of the court
(and provide a copy to the magistrate judge and to Senior United States District Judge
Richard G. Kopf, the trial judge to whom this case is assigned), together with submitting to
the trial judge a draft order which will fully dispose of the case;

        (2)   Absent compliance with this order, this case (including all counterclaims and
the like) may be dismissed without further notice;

       (3)     This case is removed from the court's trial docket upon representation by the
parties that the case has settled.

       DATED this 22nd day of January, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
